Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim sets forth a machine learning algorithm which is trained on patient data from a plurality of patients as well as table positions from multiple exam positions of the table for specific types of imaging.  This is seen as novel over the prior art as the prior art only makes decisions based on information from one patient rather than multiple patients and multiple table positions.  Furthermore, the ability to do this requires specific software and computing as a human would not be able to remember all previous patient positions of the table and all patient data previously performed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793